Citation Nr: 1524512	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991.  She also had Reserve service with periods of active duty for training (ACDUTRA), to include from June 20, 1982 to July 3, 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that service connection for a right knee disability was previously denied in an October 2007 rating decision based on a finding of no knee injury during service.  Since that time, additional service department records have been associated with the claims file, which establish a right knee injury during a period of ACDUTRA in 1982.  These service records were available at the time of the prior October 2007 decision, and are relevant as they contain information probative of a right knee injury during ACDUTRA.  Thus, consideration of the Veteran's previously denied claim of service connection for a right knee disability on a de novo basis is required.  38 C.F.R. § 3.156(c)(1)(i) (2014).  As such, the Board has identified the issue as set forth on the title page.

The May 2013 rating decision shows that entitlement to a TDIU was denied.  The Veteran's June 2013 correspondence is reasonably construed as a notice of disagreement (NOD) with the rating decision.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Degenerative joint disease (DJD) of the right knee, status-post total knee arthroplasty (TKA), is related to service.  


CONCLUSION OF LAW

The criteria for service connection for DJD of the right knee, status-post TKA, have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

II.  Analysis

The Veteran seeks service connection for a right knee disability.  She asserts that a right knee injury sustained during a period of ACDUTRA in 1982 caused DJD of the right knee ultimately necessitating a right TKA in 2008.  

Initially, as noted above, pursuant to 38 C.F.R. § 3.156(c)(1), a final decision will be reconsidered when new and material evidence, in the form of service department records, results in the reopening of a claim.  The regulation further notes that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . ."  As newly discovered service department records have been associated with the claims file since the October 2007 rating decision denying the claim, the Veteran's initial April 2007 claim of service connection for a right knee disability must be reconsidered.  Id.

A January 1980 Reserve entrance examination report shows the lower extremities and musculoskeletal system were normal.  Although an August 1981 ACDUTRA record reflects complaints of pain in the right knee, examination showed the lower extremities were normal.  

The Veteran's DD Forms 214 reflects her military occupational specialty was operating room specialist.  A May 1982 record reflects she was ordered to ACDUTRA for the period June 20, 1982 to July 3, 1982.  

A Statement of Medical Examination and Duty Status reflects the Veteran slipped and fell to the floor in the operating room, injuring her right knee on June 28, 1982.  The record establishes she was on ACDUTRA and that the injury was incurred in the line of duty.  Consistent with that finding is a January 1983 record reflecting a history of a right knee injury six months earlier while on ACDUTRA.  

In addition, private treatment records in December 1987 reflect she had right knee arthroscopic synovectomy with resection of plica.  After separation from the period of active duty in 1991, she underwent numerous arthroscopic surgeries in the right knee, and eventually had a right TKA in July 2008. 

In April 2011, the Veteran's private doctor reported having treated the Veteran's right knee for many years.  He noted that the right knee injury as a result of the slip and fall in June 1982 had resulted in sharp pain and inability to fully extend the right knee, and was diagnosed as diffuse tenderness to palpation and rule out a meniscal tear.  The doctor determined that the Veteran's chronic right knee problem was related to service.  

Although a September 2013 VA opinion is that it is less than likely that the Veteran's right knee disability was caused by or related to active service, the opinion is based upon consideration of only the period of active duty from December 1990 to May 1991.  Regardless, the opinion notes the initial right knee injury was in June 1982, and that the documented strain during active duty was likely a "carryover" of the initial 1982 knee injury.  Thus, the opinion supports the theory of an earlier injury regarding the prior ACDUTRA period of service.

Moreover, the April 2011 private opinion notes the Veteran had right knee issues during active duty from 1990 to 1991 when she was climbing on-and-off a truck and having pain behind her patella.  Continued right knee symptoms were noted after separation from active duty, to include in May 2000.  

The evidence is in at least equipoise.  Resolving doubt in the Veteran's favor, the Board finds that the Veteran's right knee disability is at least in part related to the line of duty injury during ACDUTRA in 1982.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is sufficient to substantiate the claim; thus, service connection for DJD of the right knee, status-post TKA is warranted. 



ORDER

Service connection for degenerative joint disease of the right knee, status-post TKA, is granted. 


REMAND

As noted in the introduction, the record reflects that the Veteran filed a NOD in June 2013 with the denial of a TDIU in a May 2013 rating decision.  A SOC pertaining to a TDIU is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436. 

Accordingly, this issue is REMANDED for the following action:

Issue a SOC regarding entitlement to a TDIU.  The issue is to be certified to the Board only if a timely substantive appeal is received

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


